DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	
I. Claims 1-13, drawn to a touch-based control device, classified in H03K 17/96.
II. Claims 14-20, drawn to a capacitance-based touch control device with modulation functionality, classified in H03K 17/962.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are II has separate utility such as a capacitance-based touch control device with modulation functionality.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Subcombinations I and II each have their own unique structural and/or functional features which differ in design and/or mode of operation.  Therefore, an added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Applicant on 02/15/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because certain elements do not carry descriptive text labels to allow quick identification of the subject matter shown therein (For example: Fig 1A-1B: Note that numeric labels alone are not sufficient to allow quick identification of the general subject matter being shown in the figure.  The Examiner suggests using the style used in Fig 3 where numeric labels are accompanied by descriptive text labels).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Status
Claims 1-13 are withdrawn from further consideration.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16, it is unclear as to whether  “sensing elements of a sensing layer” refer to, are in addition to, or any different than “a sensor layer” “including sensing elements” (Claim 14).  Also, the term “in a manner that is potentially indicative of a touch input” is a relative term which renders the claim indefinite. The term “potentially indicative of a touch input” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, neither the claim nor the Specification provide a standard for ascertaining what would be considered or what criteria would need to be satisfied in order for an event to be “potentially indicative of a touch input”.  Additionally, it is unclear as to which “sensing element” Applicant is referring to when reciting “the sensing element”.  The claim provides for plural sensing elements so clarification is needed as to whether the claim is intended such that said term is drawn to “each sensing element” instead [A similar problem applies to Claims 17-18].

Regarding Claims 17-19, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 16, and their limitations do not overcome the indefiniteness issues of their parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’keeffe (US PGPUB 2019/0035567).

As per Claim 14, O’keeffe discloses a touch-based control device (Fig 2A) comprising: a control module (P0047) including a circuit board (Fig 2A Element 260) and a sensor layer provided on the circuit board (Fig 2A Element 255), the sensor layer including sensing elements that detect capacitance (P0056), and the circuit board including one or more void regions where the sensing layer is not provided (As seen in Fig 2A, sensing elements 255 only covers certain portions of circuit board 260.  Therefore, those portions not covered by sensing elements 255 are considered void regions); and an exterior panel to overlay the circuit board (Fig 2A Element 105), including the one or more void regions (As seen in Fig 2A, faceplate 105 would cover circuit board 260.  Therefore, faceplate 105 would not only cover sensing elements 255 but also those portions not covered by such sensing elements [i.e. void regions]); wherein the control module is operable to detect touch input on any location of the exterior panel, including on one or more areas of the exterior panel which overlay the one or more void regions (P0037, 0040).

As per Claim 15, O’keeffe further discloses the control device of claim 14 (as described above), wherein the control module is operable to detect touch input on an area of the exterior panel which overlays a perimeter region that extends beyond a perimeter edge of the circuit P0037, 0040: Note that, since faceplate 105 covers circuit board 260, then it overlays an area that goes beyond that of circuit board 260 such that it can properly cover circuit board 260 when all elements are put together).

As per Claim 20, O’keeffe further discloses the control device of claim 14 (as described above), wherein the circuit board includes a reference plane (Fig 2B), and wherein the circuit board selectively exposes the reference plane adjacent to each of the one or more void regions or the perimeter region (Since Fig 2B shows the reference plane over the faceplate, which in turn would be over circuit board 260, then such reference plane would be interpreted as an exposure of not only the sensing elements 255 but also those areas not covered by such sensing elements [i.e. void regions], as further better visualized in Fig 2A once all elements are put together).

Allowable Subject Matter
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 16, the prior art of record fails to disclose, teach, or suggest “wherein the control module is operable to: continuously monitor sensor signals generated by sensing elements of a sensing layer; detect instances when one or multiple sensor signals modulate in a manner that is potentially indicative of a touch input; and process the modulating sensor signals to detect touch input on any location of the exterior panel; wherein the control module processes the sensor signal of each sensing element of the sensor layer to detect touch input by (i) associating a baseline noise signal with the sensing element, and (ii) determining whether the sensor signal of the sensing element varies from the associated baseline noise signal by more than a minimum threshold”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reilly et al. (US Patent No. 10,375,807) disclose a control pod which includes a controller to control an environmental condition in a space, and a cover plate covering the controller and having a light transmissive area extending along a substantial section of an outer perimeter of the cover plate. Programming configures a processor to detect user inputs of a control command based on a user action detected via user input response sensors, and based on the detected control command, send a control signal to a device to implement a function corresponding to the detected control command. The processor also controls a light source to selectively provide a light output through the light transmissive area of the cover plate for a period of time following the control command detection, as visible feedback corresponding to the detected control command, for observation by the user, along at least a portion of the section of the light transmissive area of the cover plate.

Vexo et al. (US PGPUB 2011/0063224) disclose a system, apparatus, and method of remote, virtual on screen data input which includes a peripheral data input device (PDID) made up of a proximity sensor and data communications means. The proximity sensor is adapted to dynamically recognize the movement of a target in the proximity of the peripheral device. The data connection device is adapted to transmit signals from the proximity sensor to a processor communicatively coupled to the remote display. The processor constructs a representation of input fields on the display, and, when detected, overlays a real-time, virtual representation of the target over the representation of the input fields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685